DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
In re pages 6-9, Applicant argues that the cited references do not teach, suggest, or disclose all the limitations of the recited claims. In particular, Applicant asserts that Schmidmer does not disclose determining, based on the data and based on a quality value, a predicted bit rate that satisfies the quality value and encoding based on the predicted bit rate, as recited in independent claim 1 and similarly in independent claims 10 and 17.
In response, the Examiner respectfully disagrees. Schmidmer is directed to ways of determining a quality of a media data stream with varying quality-to-bitrate (Schmidmer: paragraph [0002]). As taught by Schmidmer, a quality determiner may obtain a plurality of aggregations of parameter sets based on media content (Schmidmer: paragraph [0042]). Using this aggregation of parameter sets, the quality determiner may determine a quality associated with the media content (Schmidmer: paragraph [0042]). Thus, Schmidmer teaches determining a quality value based on data associated with video content. As further taught by Schmidmer, the determined quality may be used to generate different media sections of the media content at various quality-to-bitrate levels (Schmidmer: paragraphs [0009], [0043], and [0054]). This permits a client to fetch media sections associated with a particular quality or bitrate (Schmidmer: paragraph [0043]; See also paragraph [0111]). As further taught by Schmidmer, the media sections are encoded according to the quality-to-bitrate levels (Schmidmer: paragraphs [0056] and [0057]). In this manner, Schmidmer discloses determining, based on the data and based on a quality value, a predicted bit rate that satisfies the quality value and encoding based on the predicted bit rate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidmer et al. (US 2016/0105728, referred to herein as “Schmidmer’’) in view of Su et al. (US 2017/0359580, already of record, referred to herein as “Su’’).

Regarding claim 1, Schmidmer discloses: A method comprising:
generating, based on an aggregation of one or more characteristics associated with one or more frames of a video segment, data associated with the video segment (Schmidmer: Fig. 6, paragraph [0054], disclosing input video that is partitioned into segments of video frames; Fig. 7, paragraph [0063], disclosing analysis of a data stream to determine various characteristics of the video segments including parameter sets associated with the segments; Fig. 3, paragraph [0041], disclosing that the parameter sets may be aggregated for associated with the video segments);
determining, based on the data, based on a quality value... a predicted bit rate that satisfies the quality value (Schmidmer: Fig. 3, paragraph [0042], disclosing that the aggregated parameter sets may be used to determine a quality value; paragraphs [0043] and [0054], disclosing use of a bitrate associated with the determined quality); and
encoding, based on the predicted bit rate, the video segment (Schmidmer: paragraphs [0056] and [0057], disclosing encoding of the video segments according to the quality-to-bitrate levels).
Schmidmer does not explicitly disclose: using a machine learning model trained to correlate video segment characteristics with bit rates.
However, Su discloses: using a machine learning model trained to correlate video segment characteristics with bit rates (Su: paragraphs [0025] through [0026] and [0044] through [0045], disclosing use of a database of training videos in a machine learning model to generate correlations of video parameters— including predicted bit rate—to various quality ratings; paragraph [0046], disclosing use of the model to predict the relatrve quality of encoded video—e.g., to determine the encoding parameters such as bit rate that will achieve the relative quality value).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the machine learning of Su in the method of Schmidmer.
One would have been motivated to modify Schmidmer in this manner in order to more optimally determine quality tiers for video coding and to better account for subjective visual quality for such videos (Su: paragraphs [0002] through [0008)).

Regarding claim 2, Schmidmer and Su disclose: The method of claim 1, wherein the quality value indicates at least one of a Mean Opinion Score (MOS), a peak signal-to-noise ratio (PSNR), or a structural similarity index (SSIM) (Su: paragraph [0029], disclosing quality values involving peak signal to noise ratio and a structural similarity index).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 3, Schmidmer and Su disclose: The method of claim 1, wherein the data frame comprises a feature vector indicative of the one or more characteristics (Su: paragraph [0059], disclosing that the features may be represented as a vector).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 4, Schmidmer and Su disclose: The method of claim 3, wherein the determining the predicted bit rate comprises inputting the feature vector into the machine learning model (Su: paragraph [0059], disclosing that the machine training model may include an input object such as a vector representing features).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 5, Schmidmer and Su disclose: The method of claim 1, wherein the one or more characteristics comprise at least one of a color profile, an edge histogram profile, scene cut information, a shot feature, a spatial nature of the one or more frames, a temporal nature of the one or more frames, a chroma level, a luma level, a brightness value, a contrast value, a sharpness value, a texture value, a motion factor, a color richness value, or a noise value (Schmidmer: paragraphs [0087] through [0101], disclosing parameters such as edge analysis, chrominance analysis, time analysis, etc.; Su: paragraph [0026], disclosing feature characteristics including spatial complexity, motion complexity, color richness, noise, sharpness, etc.).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 6, Schmidmer and Su disclose: The method of claim 1, wherein the aggregation is based on a mathematical aggregation comprising at least one of mean, standard deviation, count, or skew (Schmidmer: paragraph [0078], disclosing averaging of determined parameter correlations; paragraph [0107], disclosing statistical analysis of aggregated parameter sets).

Regarding claim 7, Schmidmer and Su disclose: The method of claim 1, wherein the determining the predicted bit rate comprises correlating the one or more characteristics with an optimal bit rate for the one or more characteristics (Schmidmer: Fig. 2, paragraphs [0033] and [0034], disclosing different quality-to-bitrate levels and association of various video segments with the levels; Su: paragraph [0020], disclosing classification of tiers associated with various bit rates; paragraph [0055], disclosing determining whether extracted features correspond to a particular tier— e.g., whether the features correlate with an optimal bit rate).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 8, Schmidmer and Su disclose: The method of claim 1, wherein training the machine learning model comprises correlating a training video segment, encoded with a known bit rate, mith one or more characteristics extracted from the training video segment (Su: paragraph [0045], disclosing use of training video segments encoded at known bit rates to determine extracted features).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 9, Schmider and Su disclose: The method of claim 1, wherein the predicted bit rate comprises an optimal number of bits per second allocated for the encoding (Su: paragraph [0020], disclosing us of a target bits per second performance target).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same basis.

Regarding claim 13, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 21, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same basis.

Regarding claim 22, Schmidmer and Su disclose: The method of claim 17, further comprising: sending, to a computing device, content comprising the encoded second video segment (Schmidmer: Fig. 11, disclosing that the encoded video segments may be provided to a client device; Su: paragraph [0021] and claim 5, disclosing transmission of encoded content to a terminal computer device for playback).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Regarding claim 23, the claim recites analogous limitations to claim 22, above, and is therefore rejected on the same basis.

Regarding claim 24, the claim recites analogous limitations to claim 22, above, and is therefore rejected on the same basis.

Regarding claim 25, Schmidmer and Su disclose: The method of claim 1, wherein the quality value is associated with a desired level of quality (Schmidmer: Fig. 2, paragraphs [0035] and [0036], disclosing quality levels associated with different desired levels of quality; Su: paragraph [-0053], disclosing encoding to a desired video quality).
The motivation for combining Schmidmer and Su has been discussed in connection with claim 1, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484